DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
Specification
The amendment filed 09/29/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Claim 59 recites “wherein the first switch is configured to switch a first current path of the parallel paths between the output node and a first current source/sink, and wherein the second switch is configured to switch a second current path of the parallel paths between the output node and the same first current source/sink, and wherein the first and second switches comprise respective first and second differential pair circuits, wherein each of the differential pair circuits includes a first leg coupled between the output node and the individual current source node and a second leg coupled between a reference node and the individual current source node”, which contains new matters. It’s not understood that why the first and second switches comprise respective first and second differential pair circuits, wherein each of the differential pair circuits includes a first leg coupled between the output node and the individual current source node and a second leg coupled between a reference node and the individual current source node. According to the recited phrase “wherein the first switch is configured to switch a first current path of the parallel paths between the output node and a first current source/sink, and wherein the second switch is configured to switch a second current path of the parallel paths between the output node and the same first current source/sink” and the specification, the first switch is a switch and the second switch is a switch. The specification on page 8 describes that “The differential pair includes a first switch 301 and a second switch 302”. 
The original disclosure didn’t disclose wherein each of the differential pair circuits includes a first leg coupled between the output node and the individual current source node and a second leg coupled between a reference node and the individual current source node. The original disclosure only describes that “the first and second switches include first and second differential pair circuits, respectively, wherein each of the first and second differential pair circuits includes a leg that is coupled to the output node of the test system” on page 20 and “each of the multiple parallel switches includes a differential pair of transistors, and wherein at least one leg of each differential pair of transistors is coupled to the output node of the test system” on page 21.
Applicant is required to cancel the new matter in the reply to this Office Action.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 59-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 59 recites “wherein the first switch is configured to switch a first current path of the parallel paths between the output node and a first current source/sink, and wherein the second switch is configured to switch a second current path of the parallel paths between the output node and the same first current source/sink, and wherein the first and second switches comprise respective first and second differential pair circuits, wherein each of the differential pair circuits includes a first leg coupled between the output node and the individual current source node and a second leg coupled between a reference node and the individual current source node”, which contains new matters. It’s not understood that why the first and second switches comprise respective first and second differential pair circuits, wherein each of the differential pair circuits includes a first leg coupled between the output node and the individual current source node and a second leg coupled between a reference node and the individual current source node. According to the recited phrase “wherein the first switch is configured to switch a first current path of the parallel paths between the output node and a first current source/sink, and wherein the second switch is configured to switch a second current path of the parallel paths between the output node 
In addition, the original disclosure didn’t disclose wherein each of the differential pair circuits includes a first leg coupled between the output node and the individual current source node and a second leg coupled between a reference node and the individual current source node. The original disclosure only describes that “the first and second switches include first and second differential pair circuits, respectively, wherein each of the first and second differential pair circuits includes a leg that is coupled to the output node of the test system” on page 20 and “each of the multiple parallel switches includes a differential pair of transistors, and wherein at least one leg of each differential pair of transistors is coupled to the output node of the test system” on page 21. 
Claims 60-66 are rejected based on the dependency from claim 59.
Further clarification is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 60-66 are rejected based on the dependency from claim 59.
Further clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 59, 61-62, 65, 72, 74 and 76 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McQuilkin (US 8,901,972).

 Regarding claim 59 (as best understood), McQuilkin discloses a system [e.g. fig. 1, BACKGROUND] comprising: a first driver circuit [e.g. 123.1-123.n,124.1-124.n/126.1-126.n, 127.1-127.n/130, 132; or fig. 1, fig. 3b, Col. 1 lines 27-36, also see class A rejection in the previous office action] configured to provide first test signal waveforms [see at least fig. 3] having a first amplitude characteristic [see at least fig. 3b], the first driver circuit including parallel first and second switches [e.g. 123.1-124.1/…/123.n-124.n] that enable or disable respective current paths, between an individual current source node and an output node, based on a desired voltage transition magnitude [e.g. VIH/VIL], wherein the first switch is configured to switch a first current path of the parallel paths between the output node [e.g. Vpin] and a first current source/sink [e.g. one of 120.1-120.N], and wherein the second switch is configured to switch a second current path of the parallel paths between the output node and the same first current source/sink, and wherein the first and second switches comprise respective first and second differential pair circuits [e.g. 123.1-124.1/…/123.n-124.n. Noted; the differential pair 
Regarding claim 61 (as best understood), McQuilkin discloses the system of claim 59, wherein the first driver circuit is a class A driver circuit and wherein the second driver circuit is a class AB driver circuit.
Regarding claim 62 (as best understood), McQuilkin discloses the system of claim 59, wherein the second driver circuit is configured to provide other test signal waveforms having a greater second amplitude characteristic [e.g. VIH] relative to the first amplitude characteristic [e.g. VIL].


Regarding claim 72, McQuilkin discloses a system [e.g. fig. 1, BACKGROUND] comprising: a first driver circuit [e.g. 123.1-123.n,124.1-124.n/126.1-126.n, 127.1-127.n/130, 132; or fig. 1, fig. 3b, Col. 1 lines 27-36, also see class A rejection in the previous office action] configured to provide first test signal waveforms having a first amplitude characteristic [see at least fig. 3b], the first driver circuit including a first current source/sink [e.g. one of 120.1-120.N] and first and second differential pair circuits [e.g. 123.1-124.1/…/123.n-124.n], wherein a first leg [e.g. the leg corresponding to a first/second path] of each differential pair circuit is configured to selectively enable or disable a respective current path between the first current source/sink and an output node, based on a desired voltage transition magnitude at the output node, and a second leg [e.g. the leg corresponding to a second/first path] of each differential pair circuit is configured to selectively enable or disable a different respective current path between the first current source/sink and a reference node; a control circuit [e.g. controller] configured to receive an indication of a voltage transition magnitude and in response control the first leg of each differential pair circuit to update a number of current paths provided between the output node and the first current source/sink during an output signal transition; and a second driver circuit [e.g. the circuit that generates VIH, the circuit that generates VIL/130, 132; or see class AB in BACKGROUND]; wherein the first current source/sink is configured to source or sink current to the second driver circuit via the first legs of the differential pair circuits to provide the output signal at the output node.

Regarding claim 74, McQuilkin discloses the system of claim 72, wherein the first driver circuit is a class A driver circuit and wherein the second driver circuit is a class AB driver circuit.

Regarding claim 76, McQuilkin discloses the system of claim 72, wherein the control circuit continuously or intermittently receives the indication of the voltage transition magnitude from an external source [e.g. the circuit that generates Data].


Claim(s) 59-60, 62-65, 72-73 and 75-76 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al.  (US 2011/0234317).

Regarding claim 59 (as best understood), Arai discloses a system [e.g. fig. 5/12/1/6/8] comprising: a first driver circuit [e.g. M11,M12…Mn1,Mn2] configured to provide first test signal waveforms having a first amplitude characteristic [see at least figs. 9-10, paras. 0050-0053, 0119], the first driver circuit including parallel first and second switches [e.g. M11, Mn1/M12, Mn2] that enable or disable respective current paths, between an individual current source node and an output node [e.g. OUT/OUTx], based on a desired voltage transition magnitude [see at least figs. 9-10], wherein the first switch is configured to switch a first current path of the parallel paths between the output node [e.g. OUT/OUTx] and a first current source/sink [e.g. 12], and wherein the second switch is configured to switch a second current path of the parallel paths between the output node [ in light of specification: the differential pair 1-14n/202/FC (fig. 13)] configured to receive an indication [e.g. from the received signals] of a voltage transition magnitude and in response to the received indication of the voltage transition magnitude, change an open/close status of the first and second switches to change a number of current paths provided between the output node and the first current source/sink during the transition; and a second driver circuit [e.g. 16]; wherein the first current source/sink is configured to source or sink current to the second driver circuit via the first and/or second switches to provide the output signal at the output node.

Regarding claim 60 (as best understood), Arai discloses the system of claim 59, further comprising an output resistor [e.g. R2/R1] coupled between the second driver circuit and the output node, wherein the first current source/sink is configured to source or sink current to the second driver circuit via the first and/or second switches and via the output resistor to provide the output signal at the output node.

Regarding claim 63 (as best understood), Arai discloses the system of claim 59, wherein: when the indication of the voltage transition magnitude indicates a greater first transition magnitude, the control circuit is configured to control the first and second switches to the same closed, low-impedance state, and when the indication of the voltage transition magnitude indicates a lesser second transition magnitude, the control circuit is configured to control the first switch to a closed, low-impedance state and the second switch to an open, high-impedance state [see at least figs. 9,  5/12/1, paras. 0050-0053].
Regarding claim 64 (as best understood), Arai discloses the system of claim 59, wherein in response to the indication of the voltage transition magnitude indicating an increase in the transition magnitude, the control circuit is configured to control the first and the second switch to a conducting state [see at least figs. 9,  5/12/1, paras. 0050-0053, 0119].
Regarding claim 65 (as best understood), Arai discloses the system of claim 59, wherein the control circuit continuously or intermittently receives the indication of the voltage transition magnitude from an external source [e.g. the circuit that generates PAT1-PATn/ the circuit that generates SW1-SWn, or PG in fig. 13 when the control circuit also includes FC fig. 13].

Regarding claim 72, Arai discloses a system [e.g. fig. 5/12/1/6/8] comprising: a first driver circuit [e.g. M11,M12…Mn1,Mn2] configured to provide first test signal waveforms having a first amplitude characteristic [see at least figs. 9-10, paras. 0050-0053, 0119], the first driver circuit including a first current source/sink [e.g. 12] and first and second differential pair 1-14n/202/FC (fig. 13)] configured to receive an indication [e.g. from the received signals] of a voltage transition magnitude and in response control the first leg of each differential pair circuit to update a number of current paths provided between the output node and the first current source/sink during an output signal transition; and a second driver circuit [e.g. 16]; wherein the first current source/sink is configured to source or sink current to the second driver circuit via the first legs of the differential pair circuits to provide the output signal at the output node.

Regarding claim 73, Arai discloses the system of claim 72, further comprising an output resistor coupled between the second driver circuit and the output node, wherein the first current source/sink is configured to source or sink current to the second driver circuit via the first legs of the differential pair circuits and via the output resistor to provide the output signal at the output node.

Regarding claim 75, Arai discloses the system of claim 72, wherein: when the indication of the voltage transition magnitude indicates a greater first transition magnitude, the control circuit is configured to control transistors in the first legs of the differential pair circuits to the same low-impedance state, and when the indication of the voltage transition magnitude indicates 
Regarding claim 76, Arai discloses the system of claim 72, wherein the control circuit continuously or intermittently receives the indication of the voltage transition magnitude from an external source [e.g. 202/the circuit that generates DI in fig.8/12].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 66 and 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over McQuilkin (US 8,901,972) in view of Zoles (US 5,955,890).

Regarding claim 66 (as best understood), McQuilkin discloses the system of claim 59, further comprising information [e.g. Data, Col. 2, see at least lines 26-34] about relationship between the open/close status of the first and second switches and different values of the voltage transition magnitude. McQuilkin does not explicitly disclose a memory circuit with a lookup table. However, it is well-known to use a memory circuit with a lookup table in order to reduce computation. For example, Zoles discloses to determine by using a memory circuit [paragraphs 0033-0034] with a lookup table [paragraphs 0033-0034] that includes information [paragraphs 
Regarding claim 77, McQuilkin discloses the system of claim 72, wherein the control circuit is configured to use information [e.g. Data, Col. 2, see at least lines 26-34] to control the differential pair circuits, the information including correspondence between control parameters for the differential pair circuits and different voltage transition magnitudes at the output node. McQuilkin does not explicitly disclose a memory circuit with a lookup table. However, it is well-known to use a memory circuit with a lookup table in order to reduce computation. For example, Zoles discloses to determine by using a memory circuit [paragraphs 0033-0034] with a lookup table [paragraphs 0033-0034] that includes information [paragraphs 0033-0034]. Therefore, Claim 49 would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by McQuilkin in accordance with the teaching of Zoles regarding a lookup table in order to reduce computation of a controller.

Claims 59-65 and 72-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babcock (US 2002/0105350) in view of Arai et al.  (US 2011/0234317).

Regarding claim 59 (as best understood), Babcock discloses a system [e.g. fig. 5, BACKGROUND] comprising: a first driver circuit [e.g. Q1, Q2] configured to provide first test signal waveforms [e.g. Vout waveform] having a first amplitude characteristic, the first driver 1-14n/202/FC (fig. 13)] configured to receive an indication [e.g. from the received signals] of a voltage transition magnitude and in response control the first leg of each differential pair circuit to update a number of current paths provided between the output node and the first current source/sink during an output signal transition. Therefore, Claim 59 would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Babcock in accordance with the teaching of Arai regarding differential pairs [para. 0033] in order to be capable of switching the amplitude in a stepwise manner [e.g. para. 0012].
Regarding claim 60 (as best understood), the combination discussed above discloses the system of claim 59, further comprising an output resistor [e.g. Rout Babcock] coupled between the second driver circuit and the output node, wherein the first current source/sink is configured to source or sink current to the second driver circuit via the first and/or second switches and via the output resistor to provide the output signal at the output node.

Regarding claim 61 (as best understood), the combination discussed above discloses the system of claim 59, wherein the first driver circuit is a class A driver circuit and wherein the second driver circuit is a class AB driver circuit [see at least paras. 0026-0027 Babcock].
Regarding claim 62 (as best understood), the combination discussed above discloses the system of claim 59, wherein the second driver circuit is configured to provide other test signal waveforms having a greater second amplitude characteristic relative to the first amplitude characteristic [see at least figs. 9-10, paras. 0050-0053, 0119 Arai].


Regarding claim 64 (as best understood), the combination discussed above discloses the system of claim 59, wherein in response to the indication of the voltage transition magnitude indicating an increase in the transition magnitude, the control circuit is configured to control the first and the second switch to a conducting state [see at least figs. 9,  5/12/1, paras. 0050-0053, 0119 Arai].
Regarding claim 65 (as best understood), the combination discussed above discloses the system of claim 59, wherein the control circuit continuously or intermittently receives the indication of the voltage transition magnitude from an external source [e.g. the circuit that generates DI Arai/Data signal Babcock].

Regarding claim 72, Babcock discloses a system [e.g. fig. 5] comprising: a first driver circuit [e.g. Q1, Q2] configured to provide first test signal waveforms [e.g. Vout waveform] having a first amplitude characteristic, the first driver circuit including a first current source/sink [e.g. I1+I2] and first pair circuit [e.g. Q1, Q2], wherein a first leg [e.g. the leg corresponding to a first/second path] of the differential pair circuit is configured to selectively enable or disable a respective current path between the first current source/sink and an output node [e.g. Vout], 1-14n/202/FC (fig. 13)] configured to receive an indication [e.g. from the received signals] of a voltage transition magnitude and in response control the first leg of each differential pair circuit to update a number of current paths provided between the output node and the first current source/sink during an output signal transition.
Therefore, Claim 72 would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Babcock in accordance with the teaching of Arai regarding differential pairs [para. 0033] in order to be capable of switching the amplitude in a stepwise manner [e.g. para. 0012].

Regarding claim 73, the combination discussed above discloses the system of claim 72, further comprising an output resistor [e.g. Rout Babcock] coupled between the second driver circuit and the output node, wherein the first current source/sink is configured to source or sink 

Regarding claim 74, the combination discussed above discloses the system of claim 72, wherein the first driver circuit is a class A driver circuit and wherein the second driver circuit is a class AB driver circuit [see at least paras. 0026-0027 Babcock].
Regarding claim 75, the combination discussed above discloses the system of claim 72, wherein: when the indication of the voltage transition magnitude indicates a greater first transition magnitude, the control circuit is configured to control transistors in the first legs of the differential pair circuits to the same low-impedance state, and when the indication of the voltage transition magnitude indicates a lesser second transition magnitude, the control circuit is configured to control a transistor in a first leg of the first differential pair circuit to a low-impedance state and to control a transistor in a first leg of the second differential pair circuit to a high-impedance state [see at least fig. 5/12/1/6/8 Arai, fig. 5 Babcock]. 

Regarding claim 76, the combination discussed above discloses the system of claim 72, wherein the control circuit continuously or intermittently receives the indication of the voltage transition magnitude from an external source [e.g. the circuit that generates DI Arai/Data signal Babcock].

Claims 66 and 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babcock (US 2002/0105350) in view of Arai et al.  (US 2011/0234317) and Zoles (US 5,955,890).

Regarding claim 77, Arai discloses the system of claim 72, wherein the control circuit is configured to use information from a lookup table to control the differential pair circuits, the information including correspondence between control parameters for the differential pair circuits and different voltage transition magnitudes at the output node.
The combination discloses a memory circuit [e.g. 20 Babcock]. The combination does not explicitly disclose a memory circuit with a lookup table. However, it is well-known to use a memory circuit with a lookup table in order to reduce computation. For example, Zoles discloses to determine by using a memory circuit [paragraphs 0033-0034] with a lookup table [paragraphs 0033-0034] that includes information [paragraphs 0033-0034]. Therefore, Claim 49 would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Babcock and Arai in accordance with the teaching of Zoles regarding a lookup table in order to reduce computation of a processor.
Claims 66 and 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al.  (US 2011/0234317) in view of McQuilkin (US 8,901,972) and Zoles (US 5,955,890).

Regarding claim 66 (as best understood), Arai discloses the transition signal driving circuit of claim 59, further comprising information [e.g. the received signals of drivers /DI in fig.8/12] about relationship between the open/close status of the first and second switches and different values of the voltage transition magnitude. Arai does not disclose to utilize a processor to receive information and to output control signals. However, McQuilkin disclose to utilize a processor to receive information and to output control signals [e.g. Data, Col. 2, see at least lines 26-34]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Arai in accordance with the teaching of McQuilkin regarding a controller for a PIN driver circuit in order to utilize a well-known processor as a controller to output control signals [e.g. Col. 2, see at least lines 26-34].
The combination does not explicitly disclose a memory circuit with a lookup table. However, it is well-known to use a memory circuit with a lookup table in order to reduce computation. For example, Zoles discloses to determine by using a memory circuit [paragraphs 0033-0034] with a lookup table [paragraphs 0033-0034] that includes information [paragraphs 0033-0034]. Therefore, Claim 49 would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Arai and McQuilkin in accordance with the teaching of Zoles regarding a lookup table in order to reduce computation of a controller.

Arai does not disclose to utilize a processor to receive information and to output control signals. However, McQuilkin disclose to utilize a processor to receive information and to output control signals [e.g. Data, Col. 2, see at least lines 26-34]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Arai in accordance with the teaching of McQuilkin regarding a controller for a PIN driver circuit in order to utilize a well-known processor as a controller to output control signals [e.g. Col. 2, see at least lines 26-34].
The combination does not explicitly disclose a memory circuit with a lookup table. However, it is well-known to use a memory circuit with a lookup table in order to reduce computation. For example, Zoles discloses to determine by using a memory circuit [paragraphs 0033-0034] with a lookup table [paragraphs 0033-0034] that includes information [paragraphs 0033-0034]. Therefore, Claim 49 would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Arai and McQuilkin in accordance with the teaching of Zoles regarding a lookup table in order to reduce computation of a controller.


Claims 61 and 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al.  (US 2011/0234317) in view of Kamo et al. (US 2009/0128182) and McQuilkin (US 8,901,972).

Regarding claim 61 (as best understood), Arai discloses the system of claim 59, except wherein the first driver circuit is a class A driver circuit and wherein the second driver circuit is a class AB driver circuit. However, Kamo discloses a second driver circuit [e.g. 44 fig. 2] is a class AB driver circuit [para. 0058], and McQuilkin discloses using both ` class A` techniques and ` class AB` techniques [Col. 1, lines 37-45]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Arai in accordance with the teaching of Kamo and McQuilkin regarding testing in order to test devices using both limited voltage swing ranges and greater voltage swing ranges [Col. 1, lines 37-45].
Regarding claim 74, Arai discloses the system of claim 72, except wherein the first driver circuit is a class A driver circuit and wherein the second driver circuit is a class AB driver circuit. However, Kamo discloses a second driver circuit [e.g. 44 fig. 2] is a class AB driver circuit [para. 0058], and McQuilkin discloses using both ` class A` techniques and ` class AB` techniques [Col. 1, lines 37-45]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Arai in accordance with the teaching of Kamo and McQuilkin regarding testing in order to test devices using both limited voltage swing ranges and greater voltage swing ranges [Col. 1, lines 37-45].


Response to Arguments
The amendments filed on 09/29/2021 has been addressed on the above sections.
In addition, regarding claims 59-66 with respect to McQuilkin, Applicant's arguments have been fully considered but they are not persuasive.
	Regarding claim 59, with respect to McQuilkin, Applicant argues on pages 10-11 that “The cited portion of McQuilkin thus shows signals provided to different bridge circuits, not a single output node, from a signal path that includes, for example, the source 122.1 and the switch 123.1 when bridge circuit 130 is used, or a signal path that includes the source 122.1 and 124.1 when bridge circuit 132 is used. McQuilkin's switches in a common switching block are not used concurrently and are instead used in a complimentary manner. Thus, the current application provides only one current path between a particular individual source and its corresponding bridge circuit at any given time.”
	However, “concurrently” is not recited in the claim or in the scope of limitations. The differential pair interpreted as a pair of two circuits (i.e. switches in the claim) received differential signals in light of fig. 3A, see 301 and 302 received differential signals showed in block 307. In addition, the differential pair 301, 302 in the current application are not turned on concurrently because they receive differential signals showed in block 307. Thus, the current application discloses only one current path between a particular individual source and its corresponding switch at any given time.
	In addition, Applicant argues on page 11: Conversely, claim 59 recites a driver circuit which includes "parallel first and second switches that enable or disable respective parallel current paths" and the current paths extend between an individual current source node and an 
However, McQuilkin discloses one-to-multiple current-source-to-switch arrangement, too. For example, 122.1 to 123.1 and 124.1, 
Please also see the 35 USC 112 rejection section.
 
 	Regarding claim 59, with respect to Arai, Applicant argues on pages 11-12 that Arai fail to disclose "the first and second switches comprise respective first and second differential pair circuits, wherein each of the differential pair circuits includes a first leg coupled between the output node and the individual current source node and a second leg coupled between a reference node and the individual current source node" because: Arai shows differential pairs comprising devices Mxy with device legs coupled to respective different outputs at Arai's differential transmission line 102 and coupled to Arai's first voltage source 16 via respective resistors. In contrast, claim 59 provides differential pairs and each pair includes a first leg coupled to an output node, and a second leg coupled to a reference node. Arai does not show the same differential pair arrangement.
However, in the application: the differential pair 301-302 (corresponding to one of  541-544) are configured to have the first switch 301 on and the second (the other) switch 302 off, and the second switch 302 on and the first switch off. Thus, switch 302 is off when switch 301 is on.
Arai has the similar differential pairs. In addition, Mn1 is coupled to OUT via R1, R2. Mn2 is coupled to OUTx via R2, R1. Therefore, in light of the specification, Arai discloses wherein the 
	Applicant’s arguments with respect to claim(s) 59-66 have been considered but are moot because the new ground of rejection rely on a reference, Babcock (US 2002/0105350) , not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claims 31-35 and 37 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842